UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5115


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOEL   RAMIREZ-MONTANEZ,    a/k/a   Gilberto    Ramirez,    a/k/a
Herbert Ramirez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:11-cr-00118-JRS-1)


Submitted:   May 30, 2012                      Decided:    June 4, 2012


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Elizabeth W.
Hanes, Assistant Federal Public Defender, Patrick L. Bryant,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Richard D.
Cooke, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joel        Ramirez-Montanez           (“Ramirez”)              pled        guilty,

pursuant to a written plea agreement, to one count of illegally

reentering the United States after having been removed following

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a),       (b)(2)     (2006).        In     the       plea    agreement,          Ramirez

reserved the right to challenge the district court’s denial of

his   motion      to    suppress        evidence       of    his        identity    obtained

following     a    stop     of    the    pickup     truck          in    which     he    was    a

passenger.        Ramirez argues on appeal that he was unreasonably

seized in violation of the Fourth Amendment by officers with

Immigration       and     Customs       Enforcement          (“ICE”)        and    that     the

evidence should have been suppressed as the fruit of an illegal

seizure.    Finding no reversible error, we affirm.

            We     review        for    clear     error       the        factual    findings

underlying a district court’s ruling on a motion to suppress and

the court’s legal conclusions de novo.                      United States v. Foster,

634 F.3d 243, 246 (4th Cir. 2011).                      When evaluating the denial

of a suppression motion, we construe the evidence in the light

most favorable to the Government, the party prevailing below.

Id.

            Consistent           with     the      Fourth           Amendment,          a      law

enforcement       officer    “may       conduct    a     brief          investigatory       stop

where the officer has reasonable suspicion [but not probable

                                            2
cause     to    believe]        that     criminal          activity      may    be     afoot.”

United States v. Perkins, 363 F.3d 317, 321 (4th Cir. 2004).

To satisfy       the    Fourth        Amendment,       a    temporary      stop       must    be

“justified at its inception” and “reasonably related in scope to

the circumstances which justified the interference in the first

place.”        Terry v. Ohio, 392 U.S. 1, 20 (1968).                           Officers may

stop a suspect when they can “point to specific and articulable

facts which, taken together with rational inferences from those

facts, reasonably warrant that intrusion.”                         Id. at 21.           Courts

are to judge those facts “against an objective standard: would

the   facts      available       to     the   officer        at    the    moment      of     the

seizure . . . warrant a [person] of reasonable caution in the

belief that the action taken was appropriate?”                                 Id. at 21-22

(internal quotation marks omitted).

               A Terry or investigative stop may become a full-scale

arrest    requiring          probable    cause       under     certain     circumstances.

“The test for determining whether an individual is in custody or

under     arrest        is     whether,         under        the    totality          of     the

circumstances, the suspect’s freedom of action is curtailed to a

degree    associated          with     formal       arrest.”        Park       v.    Shiflett,

250 F.3d       843,    850    (4th     Cir.   2001)        (internal     quotation         marks

omitted); see also Florida v. Royer, 460 U.S. 491, 500 (1983)

(explaining that, instead of being distinguished by the absence

of any restriction of liberty, Terry stops differ from custodial

                                                3
interrogation in that they must last no longer than necessary to

verify or dispel the officer’s suspicion).

            After review of the record and the parties’ briefs, we

conclude that the district court correctly determined that the

initial stop of the pickup truck was a Terry stop supported by

reasonable suspicion.             We find no merit to Ramirez’ assertion

that the stop of the truck was transformed into a full-scale

arrest requiring probable cause by the ICE officers’ attire,

alleged armaments, and positioning of their vehicles relative to

the    truck.       United    States      v.   Leshuk,     65   F.3d    1105,    1109

(4th Cir.       1995).       We    further     conclude    that   the    officers’

confirmation of Ramirez’ identity during the stop provided the

probable    cause     necessary      to   support    his    subsequent      arrest.

United States v. Ortiz, 669 F.3d 439, 444 (4th Cir. 2012).

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral     argument     because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                           4